Title: From John Adams to Benjamin Waterhouse, 8 May 1821
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Little Hill May 8th. 1821

You must have much pleasure in watching the Opining mind of your Grandchild; for, being half Waterhouse and half Ware it must be a choice Spirit.
But how Smal is your felicity in comparison with mine, who have Seven Grand Children, Scattered over the World, and Seven more under my own roof, and eight or ten great grandchildren, one of whom is here with her Mother. A great grand daughter, and a great  grandson of the Same Age three Years; whose Sports, capers, gambols, and droleries are diverting as any harlequins on any Stage.
So much for diversion, amusement and felicity! but there is a reverse of the medal; a Solemn Side of the picture! I feel a great Trust; a Solemn Sacred responsibility! What is to be the fortune or destiny of this numerous Posterity? Have I done my duty to them? Aye! there’s the rub; that gives me pain. I have Spared neither pains nor expence in proportion to my means, Oportunities, and abilities, in the Education of my family: but I find that Education alone is not all sufficient. Streight is the gate and narrow is the Way, that leads to reputation, honour, success, and hapiness even in this World. This narrow road leads through the Provinces of Prudence Temperance, Justice and Fortitude, and must be steadily and cautiously travelled. Hercules will find Sloth, and Indolence and pleasure, and vanity, and Pride, and Ambition, and Luxury, and Avarice, and Slander, and Ridicule, and Reproach, and Vilification, assaulting him in every Stage of this Journey, and tempting him out of his Way.
How streight is this Gate! How narrow is this Way! Yet most infallibly, it is the only Path to Hapiness in this World. I say nothing, at present, of the next.
John Adams